UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1, 2011 [ ] TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-22872 SYMBOLLON PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 36-3463683 (State of incorporation) (I.R.S. employer identification no.) 99 West Street, Suite J Medfield, Massachusetts (Address of principal executive offices) (Zip Code) (508) 242-7500 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large-accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No _X_ As of May 15, 2011, 43,836,673 shares of Class A Common Stock of the issuer were outstanding. 1 SYMBOLLON PHARMACEUTICALS, INC. INDEX PAGE PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Statements of Operations – For the three ended March 31, 2011 and 2010 5 Unaudited Condensed Statements of Cash Flows - For the three months ended March 31, 2011 and 2010 6 Notes to the Unaudited Condensed Financial Statements 7 Item 2.Management’s Discussion and Analysis Of Financial Conditions and Results of Operation 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T.Controls and Procedures 19 PART II.OTHER INFORMATION Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Submission of Matters to a Vote of Security Holders 20 Item 5.Other Information 20 Item 6.Exhibits 20 SIGNATURES 20 EXHIBIT INDEX E-1 2 Symbollon Pharmaceuticals, Inc. Condensed Balance Sheets March 31, (unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid insurance Other prepaid expenses Total current assets Property and equipment, net 56 74 Other assets: Equity Investment (Note 2) ) ) Intangible assets, net Total assets $ $ 3 Symbollon Pharmaceuticals, Inc. Condensed Balance Sheets (Continued) March 31, (unaudited) December 31, Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued clinical development expenses Accrued officer salary Deferred licensing revenues Other payables Total current liabilities Stockholders’ deficit: Common stock, Class A, par value $.001 per share, 93,750,000 shares authorized, 43,656,673 and 42,656,673 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively 43,657 42,657 Convertible common stock, Class B, par value $.001 per share, 1,250,000 shares authorized and unissued - - Preferred stock, par value $.001 per share, 5,000,000 shares authorized and unissued - - Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed financial statements. 4 Symbollon Pharmaceuticals, Inc. Condensed Statements of Operations (unaudited) Three Months Ended March 31, Revenue $ $ Cost of goods sold - Gross profit Operating expenses: Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other income/(expense) Gain on asset disposal - Total other income/(expense) - Loss before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Net loss per share of Class A and Class B common stock: Basic $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed financial statements. 5 Symbollon Pharmaceuticals, Inc. Condensed Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Issuance of securities for services rendered - Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) - Prepaid expenses 56 Accounts payable and other current liabilities ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants Net cash provided by financing activities Net change in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing Activities: Issuance of securities for services rendered $ $
